Pottle, J.
An arresting officer employed a negro named Kid Eed to buy whisky from the accused, and furnished Eed $1.25 for this purpose. The officer testified that he saw the accused deliver a shoe-box to Eed, and saw Eed pass his hand to the accused, but was too far away to see whether any money was paid. The officer then hurriedly ran up and arrested both Eed and the accused. Eed had the shoe-box, and when it was opened it was found to contain a quart of whisky and $1.25. The money given to Eed was marked, and was the same money found in the box. The witness did not see any money pass from Eed to the accused, and could not swear that a sale took place. Eed testified that the accused at first agreed to sell him a quart of whisky for $1.25, that he went away and got the money from the. officer, and that when he returned, the accused declined to sell the whisky or take the money, but handed to him the shoe-box containing the whisky, with the statement that he might have a drink, that the witness put the money in the shoe-box, and the officer came and made the arrest. Being recalled, the officer testified that Eed told him he bought the whisky. There is a strong suspicion that Bed’s sympathy for *573the accused made him disloyal to his employer, the arresting officer. The trouble about the case is, that the officer made a mistake in the selection of his go-between, and landed his quarry before the sale was consummated; or, if a sale was made, the State was unable to produce sufficient evidence to overcome the presumption in the prisoner’s favor. The officer could not swear to a sale, and Red swore that none took place. There seems to have been no founda-. tion laid to impeach Red, the State’s witness, but even if he be regarded as unworthy of credit, the case rests upon the testimony of the officer alone, and this was wholly insufficient to convict.

Judgment reversed.